DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 23-24 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021, therefore the Restriction requirement is made final.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) is/are: means for sequentially scanning, means for receiving, means for converting, means for recording, means for storing, means for determining multiple points that are saturated, means for determining number of multiple points that are saturated, means for sending an alert in claim 29 and means for determining whether the saturated point map forms an essential geometrical shape in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following is the interpretation:
means for sequentially scanning: The Applicant provides box 101 in fig. 1 as the laser scanning module, and also describes a structure that may be used for scanner in ¶117 stating “Laser 540 and laser 541 may be positioned on a mechanical scanner, such as a laser positioning module 105.” Therefore the scanner is interpreted that any scanning mechanism placed after the light source or a mechanical mechanism directly causing the light source to provide scanning.
means for receiving: interpreted to be the photoelectric detector array 103 in fig. 1 and described in ¶87-89.
means for converting: interpreted to be an analog to digital converter as described in ¶144.
means for recording: interpreted to be memory 108 in fig 1 and describe in ¶92.
means for storing: interpreted to be memory 108 in fig 1 and describe in ¶92.
means for determining multiple points that are saturated: interpreted to be processing module 107 shown in fig. 1 specifically programmed to determine whether the digital data indicates that multiple points within a two-dimensional point map of the scanned volume are saturated.
means for determining number of multiple points that are saturated: interpreted to be processing module 107 shown in fig. 1 specifically programmed to perform the algorithm shown in fig 20 and described in ¶140.
means for sending an alert: interpreted to be processing module 107 shown in fig. 1 specifically programmed to perform the algorithm shown in fig 20 and described in ¶139-140 to generate the alert.
means for determining whether the saturated point map forms an essential geometrical shape: interpreted to be processing module 107 shown in fig. 1 specifically programmed to perform the algorithm shown in fig 20 and described in ¶145 to determine whether the detected area has an essential geometrical shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170234976A1 (Grauer) in view of US20150293228A1 (Retterath) further in view of US20100246967A1 (Ando).
25, 27, 29. Grauer discloses A laser scanning system, comprising:
a laser source (Fig 1: light source 102; ¶24);
a photoelectric detector (Fig. 1: image sensor 112; ¶25);
a memory (Fig. 1: 100; ¶35 “System 100 may further include a memory”); and
a processor coupled to the laser source, photoelectric detector, and the memory, wherein the processor is configured with processor-executable instructions to perform operations (Fig. 1: image processor 108; ¶32) comprising:
sequentially scanning an environment by projecting … electromagnetic radiation beam (¶38 e.g. “Imaging system 100 may also be configured to provide images of a perimeter surrounding vehicle 130, such as by scanning or intermittently repositioning the field of view (FOV) of camera 104 and/or the field of illumination (FOI) of light source 102”);
receiving a reflected wave of the beam onto a photoelectric detector (Fig. 1: 124, sensor 112; ¶29-30);
converting an analog output of the photoelectric detector into digital data for each projected coherent electromagnetic radiation beam (¶27 “image sensor 112 that accumulates the reflected light pulses 124 and generates a digital image of the scene” further, it is well-known and common in the art to use analog to digital convertors);
…

…
sending an alert in response to determining that the number of the multiple points within the two-dimensional point map that are spatially contiguous to one another that indicate the saturated condition of the output of the photo detector … (¶45, 65 e.g. “an alert or notification relating to a detected high-intensity source is provided. With reference to FIGS. 1, 3, system 100 generates an alert or notification relating to a detected object of interest in the environment, such as a high-intensity source associated with an oversaturated image portion interpreted using supplementary image information”).
While Grauer does not make explicit, Grauer in view of Retterath teaches
sequentially scanning an environment by projecting a coherent electromagnetic radiation beam (Retterath ¶16, 51);
recording each sequentially projected coherent electromagnetic radiation beam's angle and azimuth relative to a baseline (Retterath ¶51, 87, 111, 117, 137 note the offset distance and angle of second mirror are used to determine reflection points in two dimensions, hence angle and azimuth are determined. Further intensity at location (m,n) is determined, as for example shown in ¶111, which shows that angle and azimuth are determined for that location);
converting an analog output of the photoelectric detector into digital data for each projected coherent electromagnetic radiation beam (should it be argued that Grauer does not explicitly teach A/D conversion, Retterath teaches in ¶77 “Every element on the array 100 is 
storing in memory the sequential digital data for each projected coherent electromagnetic radiation beam with its associated angle and azimuth (Retterath ¶51, 87, 117, 137 as explained above);
While Grauer does not make explicit, Grauer in view of Ando teaches
determining a number of the multiple points within the two-dimensional point map (Ando Fig. 2: Pixel count calculating unit; ¶16, 83 “a pixel count calculating unit which calculates a pixel count for each of luminance values of pixels included in the set evaluation area”) that are spatially contiguous to one another (Ando Fig. 3: saturated pixel group (the object image 131 a), 131b; ¶80-81, 100-101) that indicate a saturated condition of an output of the photo detector in response to determining that the digital data indicates that multiple points within the two-dimensional point map of the scanned volume are saturated (Ando ¶108-111); and
that indicate the saturated condition of the output of the photo detector exceeds a number threshold (Ando ¶111 “exceeding the predetermined pixel count can be detected”.)
It would have been obvious to one of ordinary skill in the art to modify Grauer to use a coherent detection and two dimensional scanning as taught by Retterath because doing so would be using a known technique for detection and scene mapping as used by similar lidar systems and it is extremely well known in the art to provide angular and azimuth scanning to scan a two dimensional field as for example taught by Retterath and using two dimensional scanning may be a simple and efficient way to provide a comprehensive picture of the scene.
It would have been obvious to one of ordinary skill in the art to modify Grauer to use the method taught by Ando for the detection of the saturated areas because doing so is applying a 

26, 28, 30. Grauer in view of Retterath further in view of Ando teaches The laser scanning system of claim 27, wherein the processor is configured with processor-executable instructions to perform operations further comprising determining whether the multiple points within the two-dimensional point map that are spatially contiguous to one another form an essential geometric shape (Gauer ¶52 “accurate pattern and text recognition … a general determination of the type of traffic or street sign (or other high-intensity source), such as based on the shape and/or image information associated with the sign”(emphasis added) it is noted that it is common knowledge that traffic signs have essential geometrical shapes).

Allowable Subject Matter
Claims 1-22, 31-34 are allowed. The following is the reason for indicating allowable subject matter. The closest prior art does not teach projecting coherent light of a first wavelength, receiving reflected light of the first wavelength on a photoelectric detector and outputting a digital measure of intensity of the reflected light of the first wavelength, projecting coherent light of a second wavelength different from the first wavelength, receiving reflected light of the second wavelength on the photoelectric detector and outputting a digital measure of intensity of the reflected light of the second wavelength, determining whether a difference between the intensity of reflected light of the first wavelength and the intensity of reflected light of the second wavelength exceeds an intensity difference threshold for multiple points within a two- 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645